Citation Nr: 1501940	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  11-26 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for loss of balance and coordination.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for neuropathies.

6.  Entitlement to service connection for a seizure disorder.

7.  Entitlement to service connection for macular degeneration.

8.  Entitlement to service connection for erectile dysfunction.

9.  Entitlement to service connection for a mood disorder.

10.  Entitlement to service connection for residuals of a stroke, also claimed as right side paralysis.

11.  Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from September 1966 to September 1968.  The Veteran passed away in November 2013; the appellant is his properly substituted common-law spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Newark, New Jersey, Regional Office (RO) of the United States Department of Veterans Affairs (VA), and from a September 2014 decision by the Philadelphia, Pennsylvania, RO.  The July 2009 decision addressed service connection for 10 named disabilities, while the September 2014 decision addressed the cause of the Veteran's death.

In a December 2013 decision, the Board dismissed the service connection claims without prejudice upon learning of the Veteran's death.  The appellant sought substitution at the Agency of Original Jurisdiction (AOJ), and was found to be a proper claimant, as the Veteran's common-law wife, in a July 2014 AOJ administrative decision.  That appeal is now returned to the Board.

The Board has reviewed the  physical claims file and the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In correspondence received at the AOJ in October 2014, the appellant expressed her desire for a hearing before a Veterans Law Judge, to be held at the RO (Travel Board).  She submitted her request to the Philadelphia RO on a VA Form 9, Appeal to Board of Veterans' Appeals, in response to receipt of the September 2014 decision denying service connection for the cause of the Veteran's death.

This submission must be taken as a Notice of Disagreement (NOD) with the denial of service connection for the cause of the Veteran's death.  Review of the claims file reveals that no action has apparently been taken on this NOD.  When an NOD has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the AOJ for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus a remand is required for issuance of an SOC and to provide the appellant the opportunity to perfect an appeal with regard to the issue of service connection for the cause of the Veteran's death.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; See Manlincon v. West, 12 Vet. App. 238 (1999).

Further, as was noted by the Philadelphia RO in forwarding the appellant's submission to the Board, her submissions "have a direct bearing" on the issues before the Board.  In both appeals, a central issue is the Veteran's exposure to herbicides during service; her submissions directly address such.  It can be expected that the testimony she wishes to offer, then, would revolve around the same issue.  

Therefore, the Board must consider the October 2014 submission to be a request for a Travel Board hearing on the 10 issues involving service connection of named disabilities.  The Board may not proceed with an adjudication of the claims without affording her an opportunity for a Board hearing.  A remand is required.  38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700(a).  Travel Board hearings are scheduled by the RO.

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC regarding the issue of service connection for the cause of the Veteran's death.  Advise the appellant of the procedural requirements to continue an appeal of the issue.  If a substantive appeal is timely filed with regard to the matter, the perfected issue should be certified to the Board.

2.  Schedule the appellant for a Travel Board hearing.  She should also be notified of her option for a hearing via videoconference.  After the hearing is conducted, the case should be returned to the Board, in accordance with appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




